DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.
Claims 1-12 are pending. Claims 1 and 12 are independent.  Claim 13 is cancelled in paper filed 3/11/2022.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2022 and 5/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant’s arguments, filed 3/11/2022 have been fully considered but are not found persuasive with respect to the claim language presented for examination.  
	Applicants urge that Gupta does not distinguish gallic acid from the laundry list of antioxidants as a marker molecule.  In response, Applicant’s arguments are not found persuasive with respect to the claim language to a detergent comprising surfactants and marker molecule. Furthermore, the courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
	Applicants urge Lahrmann do not teach the treatment of waste water generated during the use of the appliance as required by the amended claims 1 and 12.  In response, this is not found persuasive because Lahrmann specifically guide one of ordinary skill to the use of optical sensors for the detection of dirt in the wash liquor or to detect foam in the rinse water. This light of constant intensity in the wash liquor initiated and by scattering the light on the dirt particles or the foam bubbles caused decrease in light intensity after passing through the medium by means of one or more removed determined by the light source sensors.  Lahrmann specifically guide one of ordinary skill to use the determined parameters for an automatic Dosing of the detergent or cleaner, as well as to control the Machine activities and thus used the washing process become. For example, with the aid of such a parameter acquisition a better dosage or possibly an influence done on the program flow of the washing machine, so that a better utilization of the detergent with improved cleaning. It is the Examiner’s position that one of ordinary skill would be apprised that the teaching of detection in the wash liquor would necessarily be treated as a function of improved cleaning.   
Finally Applicants urge that the combination of Ahmed (US 5,229,027), Zucholl (DE10039408B4), Minshull et al. (US 2002/0127623 A1) do not teach potassium iodate marker molecule.  In response, the claims 1-8 and 10-12 are not so limited and accordingly Applicant’s arguments are not found persuasive. Regarding claim 9, the rejection is maintained because the combination rejection teaches a detergent with the claimed ingredients. 
Accordingly the teachings of the prior art are pertinent to the claims.  Furthermore, upon an updated search, new grounds of rejection are presented below addressing the claims as amended.  
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear and indefinite to comprehend the metes and bounds of the detergent composition since it is being limited by an appliance.  For purposes of examination a detergent for use in a washing appliance, comprising a surfactant and marker molecule meets the BRI of claims 1-12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chatterjee et al. (WO 2017/211539 A1) having the effective filing priority date of June 10, 2016.
	Chatterjee et al. (WO 2017/211539 A1) teach a marker molecule (see page 10, lines 15-16 teaching the gallic acid and potassium iodide of instant claims 9-10.  Page 9,ln15-20 specifically address the limitation wherein the sensor assembly is configured to detect the marker molecule by a unique electrochemical signature generated by the marker molecule.  It is the Examiner’s position that the art teaching the same claimed marker molecule (gallic acid or potassium iodide) necessarily meets the wherein the marker molecule is capable of being reversibly reduced or oxidized in response to a plurality of applied potential levels.
	Chatterjee et al. teach a detergent surfactant on page 10,ln.5-10.  
	 Regarding the sensor assembly in a water utilizing appliance for detecting the marker molecule in a solution of the detergent composition during the wash cycle is taught on page 10,ln.10-15. 
	Limitation to wherein the sensor assembly comprises a pulse generator unit for generating a pulse train, a current measurement unit, at least two electrodes in contact with the solution of the detergent composition, and connected to the pulse generator unit and the current measurement unit, the pulse generator unit being arranged to supply a pulse train to the at least two electrodes during operation, the pulse train comprising at least two subsequent pulses, each having a pulse level (Vx, Vy), wherein the pulse levels (Vx, Vy) are selected from the plurality of pulse levels associated with marker molecule oxidation or reduction events, and the current measurement unit being arranged to measure at least two total current responses (TR1, TR2) during each of the associated pulse duration, to determine at least one ratio value (PR) of the at least two total current responses (TRI, TR2), wherein the detection of the unique electrochemical signature generated by the marker molecule by the sensor assembly comprises matching the at least two total current responses (TRI, TR2) and the at least one ratio value (PR) with predetermined characteristic values associated with the marker molecule in the solution, and wherein the washing machine selects between a normal mode of operation and an enhanced mode of operation based on the detected presence detection of the marker molecule in the solution of the detergent composition, wherein the enhanced mode of operation comprises treatment of waste water generated by the use of the washing machine is described in the prior art on pages 11-12 describing the controller coupled to the sensor to compare the signals caused by the fluid formulation with the predetermined ranges/threshold.  
	The examples on pages 13-19 describe the use of a fluid formulation detergent comprising LAS surfactant with potassium iodide marker molecule in water utilizing device as claimed with current measurements of different pulses. See table 1 and page 17,ln10-12 and pages 13-19 describing the machine that uses the claimed detergent with LAS surfactant with gallic acid or potassium iodide marker molecule.  Regarding the method of enhanced mode of operation in claim 12, see the abstract and fig 1 specifically teaching wherein the machine or said process in said machine is stopped if a quality of the fluid formulation is outside a predetermined range of values.   	Accordingly the teachings of Chatterjee et al. (WO 2017/211539 A1) appear to anticipate the material limitations to the detergent of claims 1-11 and the method of claim 12.  Alternatively, even if the broad teachings of Chatterjee et al. (WO 2017/211539 A1) are not sufficient to anticipate the material limitations of the instant claims, it would have been nonetheless obvious to one of ordinary skill in the art, to arrive at the claimed detergent of claim 1 and the method utilizing the detergent in claim 12 because Chatterjee et al. teach describe the use of a fluid formulation detergent comprising LAS surfactant with potassium iodide marker molecule in water utilizing device as claimed with current measurements of different pulses. See table 1 and page 17,ln10-12 and pages 13-19 describing the machine that uses the claimed detergent with LAS surfactant with gallic acid or potassium iodide marker molecule.  Regarding the method of enhanced mode of operation in claim 12, see the abstract and fig 1 specifically teaching wherein the machine or said process in said machine is stopped if a quality of the fluid formulation is outside a predetermined range of values in laundry washing machines (see page 10,ln.1) in general.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2005/0130859 A1), Myers (US 3,622,852), and Lahrmann (DE 102007011119 A1), in view of Minshull et al. (US 2002/0127623 A1).
Gupta et al. (US 2005/0130859 A1) teach a liquid laundry detergent comprising a surfactant and gallic acid antioxidant marker molecule which meets the limitation wherein the marker molecule is capable of being reversibly reduced or oxidized in response to a plurality of applied potential levels.  See abstract and [0039] and claim 1.
Regarding limitation to unique electrochemical signature generated by the (galic acid) marker molecule, it is the Examiner’s position that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Gupta et al. do not teach the claimed sensor assembly in the laundry machine ie water utilizing machine as is required by the claims 1 and 12. 
Myers (US 3,622,852) establishes the state of the art that a laundry machine (see figure 1) has a sensor assembly (see col.4,ln.10-20 encompasses the sensor assembly comprises of: a pulse generator unit (for generating a pulse train) and col.2,ln.57-64 teaches a current measurement.  At least two electrodes are connected to the pulse generator unit and the current measurement unit (see col.4,ln.55-75). It is the Examiner’s position that the pulse generator unit described in col.4 supply a pulse train to the at least two electrodes during operation, and the pulses of the second pulse train are utilized to establish a DC level by means of an integrator 210 and fed through an amplifier 211 to control the operation of the firing angle control circuit 200 (See col.4, lines 10-20) encompasses limitation to the pulse train comprising at least two subsequent pulses, each having a pulse level (Vx, Vy).
Limitation to wherein the pulse levels (Vx, Vy) are selected from the plurality of pulse levels associated with marker molecule oxidation or reduction events, and the current measurement unit (3) being arranged to measure at least two total current responses (TR1, TR2) during each of the associated pulse duration, to determine at least one ratio value (PR) of the at least two total current responses (TR1, TR2) can be found in claim 1 of Myers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed sensor assembly because Myers (US 3,622,852) establishes the state of the art that a laundry machine (see figure 1) has a sensor assembly (see col.4,ln.10-20 encompasses the sensor assembly comprises of: a pulse generator unit (for generating a pulse train) and col.2,ln.57-64 teaches a current measurement.  At least two electrodes are connected to the pulse generator unit and the current measurement unit (see col.4,ln.55-75). 
Gupta et al. and Myers do not explicitly teach the appliance has an enhanced mode of operation for treatment of waste water generated during the use of the appliance as is required by claims 1 and 12.   
Lahrmann (DE 102007011119A1) teaches that laundry washing machines are well established with a optical sensor devices (8). The optical sensor devices transmit signals, which are evaluated for controlling the washing process. The optical sensor devices detect light intensities of different spectral regions. The optical sensor devices are sensitive over the entire spectral region from infrared to ultraviolet. The optical sensor devices are arranged at a bypass (6) such that the optical sensor devices measure characteristics of detergent components in different positions.  See abstract and claim 1 and 5 and [0004] teaching optical sensors for the detection of dirt in the wash liquor or to detect foam in the rinse water. It is the Examiner’s position that the effects of sensing explained in the prior art encompass the langue to treatment of the waste water.  Lahrmann go on to teach this light of constant intensity in the wash liquor initiated and by scattering the light on the dirt particles or the foam bubbles caused decrease in light intensity after passing through the medium by means of one or more removed determined by the light source sensors.
Gupta et al., Myers, and Lahrmann do not explicitly teach the claimed electrochemical signature in a water utilizing appliance required by claims 1 and 12.  
Minshull et al. (US 20020127623A1) teach in [0192] the correlation of electrochemical or optical detection methods in laundry washing machines [0221], specifically guiding one of ordinary skill to a variety of signal detection in [0014] teaching signal is an electrochemical signal, in other embodiments, the Signal is an optical Signal detected by ultraviolet spectrophotometry, Visible light spectrophotometry, Surface plasmon resonance, calorimetry, fluorescence polarization, fluorescence quench ing, calorimetric quenching, fluorescence wavelength shift, fluroescence resonance energy transfer (FRET), enzyme linked immunosorbent assay (ELISA), liquid crystal displays (LCD) or a charge coupled device. In certain embodiments, binding of an analyte produces an optical signal by displacing a tethered substrate, such as an analyte analogue. See [0014], [0221], and [0192].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed detergent composition because Gupta et al. (US 2005/0130859 A1) teach a liquid laundry detergent comprising a surfactant and gallic acid in general and Myers (US 3,622,852) establishes the state of the art that a laundry machine (see figure 1) has a sensor assembly (see col.4,ln.10-20 encompasses the sensor assembly comprises of: a pulse generator unit (for generating a pulse train) and col.2,ln.57-64 teaches a current measurement and  Lahrmann (DE 102007011119A1 teaches that it is well established for a laundry washing machines to be equipped with sensor devices that transmit signals, which are evaluated for controlling real time washing process and Minshull et al. teach the correlation of optical signal with electrochemical signals in laundry in general. 
One of ordinary skill in the art would have been motivated to combine the teachings of Gupta, Myers, Lahrmann and Minshull since all are in the analogous art of laundry washing machine detergents in general.    
Gupta et al. (US 2005/0130859 A1) and Lahrmann (DE 102007011119 A1) and Minshull et al. (US 2002/0127623 A1) do not teach the sensor assembly as required in claims 1-12. 
Claim 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 5,229,027) in view of Zucholl (DE10039408B4) Google Patents translation attached and Minshull et al. (US 2002/0127623 A1).
Ahmed (US 5,229,027) teach a liquid automatic dishwashing detergent comprising a potassium iodate marker molecule (see col.8,ln.12-17) and surfactant (see col.2,ln.15-30).  Limitation of the iodine marker molecule in the detergent is explained in col.3, lines 30-50 teaching that the liquid compositions are easily pourable, easily measured and easily put into the dishwashing machines. The iodate bleach stabilizer shows expected improvement in stabilizing compositions having a relatively high available chlorine concentration, for example, 2% available chlorine as compared with a regular 1% available chlorine concentration and compositions having a relatively high caustic (NaOH) concentration 6.83% (50% solution) as compared to regular caustic (NaOH) concentration 2.4% (50% solution).
Ahmed do not teach the claimed sensor assembly in the water utilizing machine as is required by the claim 1.  
Zucholl (DE 10039408B4) Google Patents translation attached teaches that it is well established for a household washing machine or dishwasher, wherein a device is provided for recording at least one parameter of the detergent or cleaner used, characterized in that the parameter is the amount and / or the physical state, the type and / or an active ingredient of the used washing detergent means or cleaner. See abstract, claims 1, and 3.  Limitation to normal and enhanced modes of operation of claim 1, is taught in [0002] teaching that the determination of the amount of detergent or cleaner depending on filling level the machine, the pollution of the objects to be cleaned and the local water hardness error-prone and leads to unsatisfactory results. The formulation of the detergent or of the cleaner is not taken into account in the machine program, it becomes a standard program regardless of the optimal operating conditions the type of detergent or cleaner selected.
Zucholl is silent as to the claimed electrochemical signature required by the claims as amended.  Minshull et al. (US 20020127623A1) teach in [0192] the correlation of electrochemical or optical detection methods in household washing machines [0221], specifically guiding one of ordinary skill to a variety of signal detection in [0014] teaching signal is an electro chemical signal, in other embodiments, the signal is an optical Signal detected by ultraviolet spectrophotometry, Visible light spectrophotometry, Surface plasmon resonance, calorimetry, fluorescence polarization, fluorescence quench ing, calorimetric quenching, fluorescence wavelength shift, fluroescence resonance energy transfer (FRET), enzyme inked immunosorbent assay (ELISA), liquid crystal displays (LCD) or a charge coupled device. In certain embodiments, binding of an analyte produces an optical signal by displacing a tethered substrate, such as an analyte analogue. See [0014], [0221], and [0192].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed detergent composition because Ahmed teach a liquid automatic dishwashing detergent comprising a potassium iodate marker molecule and surfactant in general and Zucholl (DE 10039408B4) establishes that household dishwashing machines provide for recording at least one parameter of the detergent or cleaner used, characterized in that the parameter is the amount and / or the physical state, the type and / or an active ingredient of the used washing detergent means or cleaner and Minshull et al. establish the correlation of the claimed electrochemical signature to sensors in general. 
One of ordinary skill in the art would have been motivated to combine the teachings of Ahmed, Zucholl and Minshull since all are in the analogous art of household washing in general.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761